 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   CHRISTIAN NAJERA,                          Case No. CV 18-07116 FMO (AFM)
12
                         Plaintiff,
                                                ORDER DISMISSING THIRD
13
            v.                                  AMENDED COMPLAINT WITH
14                                              LEAVE TO AMEND
     EARNEST GREEN, et al.,
15

16                       Defendants.

17

18         On August 16, 2018, plaintiff filed a Complaint. (ECF No. 1.) Plaintiff
19   subsequently was granted leave to proceed in forma pauperis. (ECF No. 6.)
20         Following careful review of the Complaint, the Court found that it failed to
21   comply with Rule 8 because it failed to state a short and plain statement of each claim
22   that was sufficient to give each defendant fair notice of what plaintiff’s claims are
23   and the grounds upon which they rest.          In addition, its allegations appeared
24   insufficient to state any claim upon which relief may be granted. Accordingly, the
25   Complaint was dismissed with leave to amend. If plaintiff desired to pursue this
26   action, he was ordered to file a First Amended Complaint no later than thirty (30)
27   days after the date of the Court’s Order, remedying the deficiencies discussed in the
28   Court’s Order. (See ECF No. 11.) Further, plaintiff was admonished that, if he failed
 1   to timely file a First Amended Complaint, or failed to remedy the deficiencies of his
 2   pleading as discussed therein, the Court would recommend that his action be
 3   dismissed without leave to amend and with prejudice.
 4         On October 19, 2018, plaintiff filed a First Amended Complaint (“FAC”).
 5   (ECF No. 12.) Following careful review of the FAC, the Court found that it failed to
 6   comply with Rule 8 because it failed to state a short and plain statement of each claim
 7   that was sufficient to give each defendant fair notice of what plaintiff’s claims are
 8   and the grounds upon which they rest.          In addition, its allegations appeared
 9   insufficient to state any claim upon which relief may be granted. Accordingly, the
10   FAC was dismissed with leave to amend. If plaintiff desired to pursue this action, he
11   was ordered to file a Second Amended Complaint no later than thirty (30) days after
12   the date of the Court’s Order, remedying the deficiencies discussed in the Court’s
13   Order. (See ECF No. 14.) Further, plaintiff was admonished that, if he failed to
14   timely file a Second Amended Complaint, or failed to remedy the deficiencies of his
15   pleading as discussed therein, the Court would recommend that his action be
16   dismissed without leave to amend and with prejudice.
17         On November 27, 2018, plaintiff filed a Second Amended Complaint (SAC).
18   (ECF No. 16.) Following careful review of the SAC, the Court found that it failed to
19   comply with Rule 8 because it failed to state a short and plain statement of each claim
20   that was sufficient to give each defendant fair notice of what plaintiff’s claims are
21   and the grounds upon which they rest.          In addition, its allegations appeared
22   insufficient to state any claim upon which relief may be granted. Accordingly, the
23   SAC was dismissed with leave to amend. If plaintiff desired to pursue this action, he
24   was ordered to file a Third Amended Complaint no later than thirty (30) days after
25   the date of the Court’s Order, remedying the deficiencies discussed in the Court’s
26   Order. (See ECF No. 21.) Further, plaintiff was admonished that, if he failed to
27   timely file a Third Amended Complaint, or failed to remedy the deficiencies of his
28   pleading as discussed therein, the Court would recommend that his action be
                                               2
 1   dismissed without leave to amend and with prejudice.
 2         On March 29, 2019, plaintiff filed a Third Amended Complaint (TAC). (ECF
 3   No. 23.) The TAC names as defendants “Kimberley Hindrex” (plaintiff also spells
 4   defendant’s name as Kimberly Hendricks), Ernest Green, Juan Lopez, Eric Garcetti,
 5   and court personnel, judges, and attorneys (“judicial defendants”). (Id. at 3-5.)
 6   Plaintiff seeks injunctive relief with respect to the judicial defendants. Plaintiff seeks
 7   no other relief. In accordance with 28 U.S.C. § 1915(e)(2)(B), the Court now has
 8   screened the TAC prior to ordering service for purposes of determining whether the
 9   action is frivolous or malicious; or fails to state a claim on which relief may be
10   granted; or seeks monetary relief against a defendant who is immune from such relief.
11         The Court’s screening of the TAC is governed by the following standards. A
12   complaint may be dismissed as a matter of law for failure to state a claim for two
13   reasons: (1) lack of a cognizable legal theory; or (2) insufficient facts under a
14   cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699
15   (9th Cir. 1990); see also Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015)
16   (when determining whether a complaint should be dismissed for failure to state a
17   claim under 28 U.S.C. § 1915(e)(2), the court applies the same standard as applied in
18   a motion to dismiss pursuant to Rule 12(b)(6)). In determining whether the pleading
19   states a claim on which relief may be granted, its allegations of material fact must be
20   taken as true and construed in the light most favorable to plaintiff. See Love v. United
21   States, 915 F.2d 1242, 1245 (9th Cir. 1989). However, the “tenet that a court must
22   accept as true all of the allegations contained in a complaint is inapplicable to legal
23   conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Nor is the Court “bound
24   to accept as true a legal conclusion couched as a factual allegation.” Wood v. Moss,
25   134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal, 556 U.S. at 678). Rather, a court first
26   “discount[s] conclusory statements, which are not entitled to the presumption of
27   truth, before determining whether a claim is plausible.” Salameh v. Tarsadia Hotel,
28   726 F.3d 1124, 1129 (9th Cir. 2013) (quoting Chavez v. United States, 683 F.3d 1102,
                                                 3
 1   1108 (9th Cir. 2012)).
 2         Further, since plaintiff is appearing pro se, the Court must construe the
 3   allegations of the pleading liberally and must afford plaintiff the benefit of any doubt.
 4   See Hebbe v. Pliler, 611 F.3d 1202, 1205 (9th Cir. 2010) (amended by Hebbe v.
 5   Pliler, 627 F.3d 338); see also Alvarez v. Hill, 518 F.3d 1152, 1158 (9th Cir. 2008)
 6   (because plaintiff was proceeding pro se, “the district court was required to ‘afford
 7   [him] the benefit of any doubt’ in ascertaining what claims he ‘raised in his
 8   complaint’”) (alteration in original). However, the Supreme Court has held that “a
 9   plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires
10   more than labels and conclusions, and a formulaic recitation of the elements of a
11   cause of action will not do. . . . Factual allegations must be enough to raise a right to
12   relief above the speculative level . . . on the assumption that all the allegations in the
13   complaint are true (even if doubtful in fact).” Bell Atlantic Corp. v. Twombly, 550
14   U.S. 544, 555 (2007) (internal citations omitted, alteration in original); see also Iqbal,
15   556 U.S. at 678 (To avoid dismissal for failure to state a claim, “a complaint must
16   contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
17   plausible on its face.’ . . . A claim has facial plausibility when the plaintiff pleads
18   factual content that allows the court to draw the reasonable inference that the
19   defendant is liable for the misconduct alleged.” (internal citation omitted)).
20         In addition, Fed. R. Civ. P. 8(a) (“Rule 8”) states:
21                A pleading that states a claim for relief must contain: (1) a
                  short and plain statement of the grounds for the court’s
22
                  jurisdiction . . .; (2) a short and plain statement of the claim
23                showing that the pleader is entitled to relief; and (3) a
                  demand for the relief sought, which may include relief in
24
                  the alternative or different types of relief.
25

26   (Emphasis added). Further, Rule 8(d)(1) provides: “Each allegation must be simple,
27   concise, and direct.” Although the Court must construe a pro se plaintiff’s pleadings
28   liberally, a plaintiff nonetheless must allege a minimum factual and legal basis for
                                                 4
 1   each claim that is sufficient to give each defendant fair notice of what plaintiff’s
 2   claims are and the grounds upon which they rest. See, e.g., Brazil v. United States
 3   Dep’t of the Navy, 66 F.3d 193, 199 (9th Cir. 1995); McKeever v. Block, 932 F.2d
 4   795, 798 (9th Cir. 1991) (a complaint must give defendants fair notice of the claims
 5   against them). If a plaintiff fails to clearly and concisely set forth factual allegations
 6   sufficient to provide defendants with notice of which defendant is being sued on
 7   which theory and what relief is being sought against them, the pleading fails to
 8   comply with Rule 8. See, e.g., McHenry v. Renne, 84 F.3d 1172, 1177-79 (9th Cir.
 9   1996); Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673-675 (9th Cir. 1981).
10   A claim has “substantive plausibility” if a plaintiff alleges “simply, concisely, and
11   directly [the] events” that entitle him to damages. Johnson v. City of Shelby, Miss.,
12   135 S. Ct. 346, 347 (2014). Failure to comply with Rule 8 constitutes an independent
13   basis for dismissal of a pleading that applies even if the claims are not found to be
14   wholly without merit. See McHenry, 84 F.3d at 1179; Nevijel, 651 F.2d at 673.
15          Following careful review of the TAC, the Court finds that the factual
16   allegations in the TAC appear insufficient to state any federal claim upon which relief
17   may be granted. Accordingly, the TAC is dismissed with leave to amend. See Rosati,
18   791 F.3d at 1039 (“A district court should not dismiss a pro se complaint without
19   leave to amend unless it is absolutely clear that the deficiencies of the complaint
20   could not be cured by amendment.”) (internal quotation marks omitted).
21          If plaintiff desires to pursue this action, he is ORDERED to file a Fourth
22   Amended Complaint no later than thirty (30) days after the date of this Order,
23   remedying the deficiencies discussed below. Further, plaintiff is admonished that,
24   if he fails to timely file a Fourth Amended Complaint, or fails to remedy the
25   deficiencies of this pleading as discussed herein, the Court will recommend that this
26   action be dismissed without further leave to amend and with prejudice.1
27
     1 Plaintiff is advised that this Court’s determination herein that the allegations in the Third
28   Amended Complaint are insufficient to state a particular claim should not be seen as dispositive of
                                                     5
 1                                              DISCUSSION
 2   A.      RULE 10
 3           Plaintiff must comply with the Federal Rules of Civil Procedure and the Local
 4   Rules of the United States District Court for the Central District of California. See,
 5   e.g., Briones v. Riviera Hotel & Casino, 116 F.3d 379, 382 (9th Cir. 1997) (“pro se
 6   litigants are not excused from following court rules”). The Court notes that plaintiff
 7   has failed to comply with Fed. R. Civ. P. 10, which requires that the caption of a
 8   pleading include all defendants listed in the body of the pleading. Here, plaintiff has
 9   neglected to caption his TAC. Plaintiff is reminded that should he file a Fourth
10   Amended Complaint, he must list each defendant in the caption.
11   B.      Defendants Hendricks, Green, and Lopez
12           Plaintiff levies allegations against Kimberly Hendricks, Earnest Green, and
13   Juan Lopez as employees of “SRDC municipality corporation.” To the extent that
14   plaintiff is purporting to raise any federal civil rights claims against a private
15   individual, a private entity, or a nonprofit organization, “Section 1983 liability
16   extends to a private party where the private party engaged in state action under color
17   of law and thereby deprived a plaintiff of some right, privilege, or immunity
18   protected by the Constitution or the laws of the United States.” Brunette v. Humane
19   Society of Ventura County, 294 F.3d 1205, 1209 (9th Cir. 2002); see also Rendell-
20   Baker v. Kohn, 457 U.S. 830, 840-43 (1982) reiterating four factors courts consider
21   when determining whether an entity, such as a nonprofit organization, is a state actor
22   for purposes of § 1983 liability: (1) whether the existence of government funding
23

24   that claim. Accordingly, although this Court believes that you have failed to plead sufficient factual
     matter in your pleading, accepted as true, to state a claim to relief that is plausible on its face, you
25
     are not required to omit any claim or defendant in order to pursue this action. However, if you
26   decide to pursue a claim in a Fourth Amended Complaint that this Court has found to be
     insufficient, then this Court, pursuant to the provisions of 28 U.S.C. § 636, ultimately may submit
27   to the assigned district judge a recommendation that such claim be dismissed with prejudice for
     failure to state a claim, subject to your right at that time to file Objections with the district judge as
28   provided in the Local Rules Governing Duties of Magistrate Judges.
                                                         6
 1   influences the entity's decision making process; (2) whether the government's
 2   regulation of the entity amounts to government involvement in the entity's decisions;
 3   (3) whether the organization performs a “public function” that has been “traditionally
 4   the exclusive prerogative of the state;” and (4) whether there is a “symbiotic
 5   relationship” between the entity and the government). Further, the “color of law”
 6   requirement excludes from the reach of Section 1983 all “merely private conduct, no
 7   matter how discriminatory or wrongful.” American Mfrs. Mut. Ins. Co. v. Sullivan,
 8   526 U.S. 40, 50 (1999) (internal quotation marks omitted). The ultimate issue in
 9   determining whether a person is subject to suit under § 1983 is whether the alleged
10   infringement of federal rights is “fairly attributable” to the government. Rendell-
11   Baker, 457 U.S. at 838.
12         The Court finds that the TAC does not set forth sufficient facts to allege that
13   SRDC is a state actor subject to § 1983 claims. Further, plaintiff does not allege facts
14   that plausibly suggest that the actions of any private individual, corporate entity, or
15   nonprofit organization were “fairly attributable” to any government entity.
16   C.    Defendant Garcetti
17         Plaintiff alleges that the City of Los Angeles and its Mayor, Eric Garcetti,
18   failed to respond to his “administrative written complaints” regarding plaintiff’s
19   alleged constitutional violations by SRDC. (ECF No. 23 at 10.) Plaintiff alleges that
20   ignoring the complaints of “underprivileged,” “lower-income,” and “homeless”
21   people is a “custom that's been promulgated by the city of Los Angeles.” (Id.)
22         Plaintiff’s TAC names Mayor Garcetti in his official capacity. (Id. at 4.)
23   However, the Supreme Court has held that an “official-capacity suit is, in all respects
24   other than name, to be treated as a suit against the entity.” Kentucky v. Graham, 473
25   U.S. 159, 166 (1985). Such a suit “is not a suit against the official personally, for the
26   real party in interest is the entity.” Id. Accordingly, any claim against the mayor of
27   Los Angeles in his official capacity is treated as a claim against the City of
28   Los Angeles.
                                                7
 1          To raise a federal civil rights claim against a local government entity such as
 2   a city, however, the local government entity “may not be sued under § 1983 for an
 3   injury inflicted solely by its employees or agents. Instead, it is when execution of a
 4   government’s policy or custom, whether made by its lawmakers or by those whose
 5   edicts or acts may fairly be said to represent official policy, inflicts the injury that the
 6   government as an entity is responsible under § 1983.” Monell v. Dep’t of Social
 7   Servs. of City of New York, 436 U.S. 658, 694 (1978); see also Connick v. Thompson,
 8   563 U.S. 51, 60 (2011) (“local governments are responsible only for their own illegal
 9   acts”). Accordingly, plaintiff may not hold the City of Los Angeles liable for any
10   allegedly unconstitutional conduct by its employees.
11          Here, the TAC fails to set forth any factual allegations that a specific policy or
12   custom promulgated by the City of Los Angeles was the “actionable cause” of a
13   specific constitutional violation. See Tsao v. Desert Palace, Inc., 698 F.3d 1128,
14   1146 (9th Cir. 2012) (“Under Monell, a plaintiff must also show that the policy at
15   issue was the ‘actionable cause’ of the constitutional violation, which requires
16   showing both but for and proximate causation.”). Plaintiff’s blanket statement that
17   the City has a custom of ignoring complaints filed by “underprivileged,” “lower-
18   income,” and “homeless” people is insufficient to show that this alleged custom was
19   the “actionable cause” of a specific constitutional violation that harmed plaintiff.
20   Tsao, 698 F.3d at 1146.
21   D.     Judicial Defendants
22          The only request for relief in plaintiff's TAC asks for “injunctive relief from
23   this Federal Court from State Court that has violated my 6th amendment right to
24   cross-examine witnesses and evidence, and illegally finding me incompetent without
25   my presence. This court can make a determination on this case that has never been
26   adjudicated by State Court. Seeking court determination and legal trial process
27   injunctively. Such harm by State Court violation will continue if relief is not
28   provided by this court.” (ECF No. 23 at 15.) This request is preceded by allegations
                                                  8
 1   that judges in the “L.A. courts” made decisions “without argument” and in violation
 2   of plaintiff’s equal protection rights. (Id. at 4.) Plaintiff alleges that he was not
 3   allowed to be present at a state court2 proceeding and thus, “never got a chance to
 4   cross-examine any witnesses or get a chance to present any evidence.” (Id. at 8.)
 5          Judges are absolutely immune from suit pursuant to § 1983 arising from
 6   judicial acts taken within the jurisdiction of their courts. See Mireles v. Waco, 502
 7   U.S. 9, 11-12 (1991) (“judicial immunity is not overcome by allegations of bad faith
 8   or malice”); Stump v. Sparkman, 435 U.S. 349, 355-56 (1978). A judge does not lose
 9   absolute immunity merely because the action he or she took was in error, was done
10   maliciously, or was in excess of his or her authority. See id., 435 U.S. at 356. “A
11   judge loses absolute immunity only when he acts in the clear absence of all
12   jurisdiction or performs an act that is not judicial in nature.” Schucker v. Rockwood,
13   846 F.2d 1202, 1204 (9th Cir. 1988) (citing Stump, 435 U.S. at 356-57 and n.7). An
14   act is judicial in nature when it involves “a function normally performed by a judge.”
15   See Stump, 435 U.S. at 362.
16          Here, plaintiff names as defendants Los Angeles Courts, judges, personnel,
17   and attorneys. Because plaintiff fails to set forth a short and plain statement of the
18   factual or legal basis for each of his claims against these defendants, it is not clear
19   what claims plaintiff is purporting to raise against the judicial defendants. However,
20   any claims against these defendants appear to arise from actions the defendants are
21   alleged to have taken during legal proceedings concerning plaintiff’s competency
22   hearing. (See ECF No. 23 at 8; ECF No. 12 at 19.) Plaintiff also appears to allege
23   that he was either wrongfully convicted or wrongly found to be incompetent. (See
24   ECF No. 23 at 5:7-9, 12-17; 7:1-11; 12:11-13; 14:6.) Accordingly, any claims that
25

26   2
       Based on the content of plaintiff’s TAC, it is not clear to the Court where the proceedings
27   alleged in plaintiff’s TAC took place. Consequently, the Court uses the term “state court”
     to refer to those proceedings acknowledging that the proceedings referenced in plaintiff’s
28   TAC may have taken place in L.A. County or Municipal Court.
                                                  9
 1   plaintiff purports to raise against the individual judicial defendants arise from actions
 2   that were judicial in nature.
 3         In addition, to the extent that plaintiff is purporting to state any claims against
 4   a state court arising from the actions of its judicial officials, such claims are barred
 5   by the Eleventh Amendment because a state court is treated as a state agency for
 6   purposes of § 1983 litigation. Simmons v. Sacramento Cty. Superior Court, 318 F.3d
 7   1156, 1161 (9th Cir. 2003) (“Plaintiff cannot state a claim against the Sacramento
 8   County Superior Court . . . , because such suits are barred by the Eleventh
 9   Amendment”), citing Will v. Michigan. Dep’t of State Police, 491 U.S. 58, 70
10   (1989)); Greater Los Angeles Council on Deafness, Inc. v. Zolin, 812 F.2d 1103,
11   1110 (9th Cir. 1987) (holding that state courts are arms of the state for Eleventh
12   Amendment purposes). The Eleventh Amendment bars federal jurisdiction over suits
13   by individuals against a state and its instrumentalities, unless either the state consents
14   to waive its sovereign immunity or Congress abrogates it. Pennhurst State School &
15   Hosp. v. Halderman, 465 U.S. 89, 99-100 (1984). To overcome this Eleventh
16   Amendment bar, the state’s consent or Congress’ intent must be “unequivocally
17   expressed.” Pennhurst, 465 U.S. at 99. While California has consented to be sued
18   in its own courts pursuant to the California Tort Claims Act, such consent does not
19   constitute consent to suit in federal court. See BV Engineering v. University of
20   California, Los Angeles, 858 F.2d 1394, 1396 (9th Cir. 1988); see also Atascadero
21   State Hosp. v. Scanlon, 473 U.S. 234, 241 (1985) (holding that Art. III, § 5 of the
22   California Constitution does not constitute a waiver of California’s Eleventh
23   Amendment immunity).            Finally, Congress has not repealed state sovereign
24   immunity against suits brought under 42 U.S.C. § 1983. Therefore, plaintiff is barred
25   by the Eleventh Amendment from raising any federal civil rights claims against a
26   California state court.
27         Accordingly, the judicial defendants are entitled to absolute immunity from
28   any claims that plaintiff is purporting to raise pursuant to § 1983. Further, plaintiff
                                                10
 1   is barred by the Eleventh Amendment from raising any claims pursuant to § 1983
 2   against a California state court.
 3   E.    Claims barred by Heck v. Humphrey
 4         To the extent that any of plaintiff’s claims are premised on the unlawfulness
 5   of any conviction, those claims would be barred by Heck v. Humphrey, 512 U.S. 477,
 6   486-87 (1994). Much of plaintiff’s TAC is devoted to decrying alleged injustices
 7   surrounding the events leading to his arrest and allegations that the state court
 8   proceedings were illegal. (See ECF No. 23 at 5:14-16; 6:1-3; 7:1-3; 8:1-6; 14:6; 15:4-
 9   14.) A petition for habeas corpus is the sole judicial remedy when an individual
10   attacks “the validity of the fact or length of [his] confinement.” Preiser v. Rodriguez,
11   411 U.S. 475, 489-90 (1973); Young v. Kenny, 907 F.2d 874, 875 (9th Cir. 1990).
12   Thus, a plaintiff may not use a civil rights action to challenge the validity of his
13   conviction or continued incarceration. Such relief is only available in a habeas corpus
14   action. A civil rights complaint that appears to be seeking habeas relief should be
15   dismissed without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 586
16   (9th Cir. 1995).
17         Finally, to the extent that plaintiff seeks any damages in this civil rights action
18   with respect to allegations that his conviction is invalid, his claim would be barred
19   because he has not alleged his conviction has been invalidated. See Heck, 512 U.S.
20   at 486-87 (“in order to recover damages for allegedly unconstitutional conviction or
21   imprisonment, or for other harm caused by actions whose unlawfulness would render
22   a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or
23   sentence has been reversed on direct appeal, expunged by executive order, declared
24   invalid by a state tribunal authorized to make such determination, or called into
25   question by a federal court's issuance of a writ of habeas corpus”). Therefore,
26   plaintiff cannot proceed on any claim in the TAC that arises from his allegedly
27   unlawful arrest or any alleged legal errors that occurred during the course of the state
28   court proceedings.
                                               11
 1         Accordingly, the Court finds that any federal claims that plaintiff is purporting
 2   to raise against the judicial defendants pertaining the state court proceedings appear
 3   to be barred by Heck.
 4                                      ************
 5         If plaintiff still desires to pursue this action, he is ORDERED to file a
 6   Fourth Amended Complaint no later than thirty (30) days after the date of this
 7   Order, remedying the pleading deficiencies discussed above.               The Fourth
 8   Amended Complaint should bear the docket number assigned in this case; be labeled
 9   “Fourth Amended Complaint”; and be complete in and of itself without reference to
10   the original complaint, or any other pleading, attachment, or document. Additionally,
11   plaintiff is admonished that he must comply with the Local Rules regarding the
12   format of a pleading, such as L.R. 11-1, which requires that plaintiff must sign and
13   date his pleading, if he decides to file a Fourth Amended Complaint. (See L.R. 11-
14   1.)
15         The clerk is directed to send plaintiff a blank Central District civil rights
16   complaint form, which plaintiff is encouraged to utilize. Plaintiff is admonished that,
17   if he desires to pursue this action, he must sign and date the civil rights complaint
18   form, and he must use the space provided in the form to set forth all of the claims
19   that he wishes to assert in a Fourth Amended Complaint.
20         Plaintiff is further admonished that, if he fails to timely file a Fourth
21   Amended Complaint, or fails to remedy the deficiencies of his pleading as
22   discussed herein, the Court will recommend that the action be dismissed with
23   prejudice on the grounds set forth above and for failure to diligently prosecute.
24   At this time, it is not anticipated that further opportunities to amend will be granted
25   beyond a Fourth Amended Complaint.
26         In addition, if plaintiff no longer wishes to pursue this action, then he may
27   request a voluntary dismissal of the action pursuant to Federal Rule of Civil
28

                                               12
 1   Procedure 41(a). The clerk also is directed to attach a Notice of Dismissal form for
 2   plaintiff’s convenience.
 3         IT IS SO ORDERED.
 4

 5   DATED: 4/15/2019
 6

 7
                                           ____________________________________
                                                ALEXANDER F. MacKINNON
 8                                         UNITED STATES MAGISTRATE JUDGE
 9

10   Attachment: Civil Rights Complaint (CV-066)
                  Notice of Dismissal (CV-009)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             13
